PER CURIAM.
Frank Glee, the defendant/appellant, was convicted of two counts of aggravated assault and one count of criminal mischief. He was sentenced to serve three and a half years in prison on each count to be served concurrently, with credit for time served. We affirm the convictions but reverse the sentence on Count III (the count for criminal mischief) because it was in excess of the maximum legal sentence for a first degree misdemeanor. Additionally, we quash the order granting restitution because when the sentence was previously imposed the trial court failed to retain jurisdiction to order restitution. We further find that the trial court erred in sentencing Glee as an adult without complying with section 39.11, Florida Statutes (Supp.1986).
AFFIRMED IN PART, REVERSED IN PART AND REMANDED FOR PROCEEDINGS CONSISTENT HEREWITH.
HERSEY, C.J., and ANSTEAD and WALDEN, JJ., concur.